--------------------------------------------------------------------------------

Exhibit 10.1


CANCELLATION AGREEMENT


CANCELLATION AGREEMENT, dated May 12, 2010 (this “Agreement”), by and among
Latin America Ventures, Inc., a Nevada corporation (the “Company”), and Pierre
Galoppi and Halter Financial Investments, LP (each, a “Cancelling Party,” and
together, the “Cancelling Parties”).

BACKGROUND


Concurrently herewith, the Company is entering into a Share Exchange Agreement
with Minera Licancabur S.A., a Chilean company (“Minera”), and the shareholders
of Minera (the “Shareholders”), pursuant to which the Company will acquire from
the Shareholders 99.9% of the issued and outstanding capital stock of Minera in
exchange for 6,000,000 shares of the Company’s Common Stock (the “Share Exchange
Transaction”).

It is a condition precedent to the consummation of the Share Exchange
Transaction that the Cancelling Parties enter into this Agreement, which will
effectuate the cancellation of 3,600,100 shares of the Company’s Common Stock
held by Pierre Galoppi and 400 shares of the Company’s Common Stock held by
Halter Financial Investments, LP (together, the “Subject Shares”). The
Cancelling Parties are entering into this Agreement to, among other things,
induce Minera and the Shareholders to enter into the Share Exchange Transaction
and the Cancelling Parties acknowledge that Minera and the Shareholders would
not consummate the transactions contemplated by the Share Exchange Transaction
unless the transactions contemplated hereby are effectuated in accordance
herewith.

AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.

Cancellation of Subject Shares. The Cancelling Parties have delivered to the
Company for cancellation stock certificates representing the Subject Shares
along with duly executed medallion guaranteed stock powers covering the Subject
Shares (or such other documents acceptable to the Company’s transfer agent) and
hereby irrevocably instruct the Company and the Company’s transfer agent to
cancel the Subject Shares such that the Subject Shares will no longer be
outstanding on the stock ledger of the Company and such that the Cancelling
Parties shall no longer have any interest in the Subject Shares whatsoever. The
Company shall immediately deliver to the Company’s transfer agent irrevocable
instructions providing for the cancellation of the Subject Shares.

2.

Representations by the Cancelling Parties.

(a)

Each Cancelling Party owns its Subject Shares, of record and beneficially, free
and clear of all liens, claims, charges, security interests, and encumbrances of
any kind whatsoever. Each Cancelling Party has sole control over its Subject
Shares or sole discretionary authority over any account in which they are held.
Except for this Agreement, no person has any option or right to purchase or
otherwise acquire the Subject Shares, whether by contract of sale or otherwise,
nor is there a “short position” as to the Subject Shares.

(b)

Each Cancelling Party has full right, power and authority to execute, deliver
and perform this Agreement and to carry out the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by each
Cancelling Party and constitutes a valid, binding obligation of such Cancelling
Party, enforceable against it in accordance with its terms (except as such
enforceability may be limited by laws affecting creditor's rights generally).

--------------------------------------------------------------------------------

3.

Further Assurances. Each party to this Agreement will use his or its best
efforts to take all action and to do all things necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including the execution and delivery of such other documents and
agreements as may be necessary to effectuate the cancellation of the Subject
Shares).

4.

Amendment and Waiver. Any term, covenant, agreement or condition of this
Agreement may be amended, with the written consent of the Company and the
Cancelling Parties, or compliance therewith may be waived (either generally or
in a particular instance and either retroactively or prospectively), by one or
more substantially concurrent written instruments signed by the Company and the
Cancelling Parties.

5.

Survival of Agreements, Representations and Warranties, etc. All representations
and warranties contained herein shall survive the execution and delivery of this
Agreement.

6.

Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Company and the Cancelling Parties, and their
respective successors and assigns.

7.

Governing Law. This Agreement (including the validity thereof and the rights and
obligations of the parties hereunder and thereunder) and all amendments and
supplements hereof and thereof and all waivers and consents hereunder and
thereunder shall be construed in accordance with and governed by the internal
laws of the State of New York without regard to its conflict of laws rules,
except to the extent the laws of Nevada are mandatorily applicable.

8.

Miscellaneous. This Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. In case any provision of
this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. This Agreement may be executed in any number of
counterparts and by the parties hereto on separate counterparts but all such
counterparts shall together constitute but one and the same instrument. This
Agreement may be reproduced by any electronic, photographic, photostatic,
magnetic, microfilm, microfiche, microcard, miniature photographic, facsimile or
other similar process and the original thereof may be destroyed. The parties
agree that any such reproduction shall, to the extent permitted by law, be as
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not the
reproduction was made in the regular course of business) and that any
enlargement, facsimile or further reproduction shall likewise be admissible in
evidence. Facsimile execution and delivery of this Agreement is legal, valid and
binding execution and delivery for all purposes.

[Signature Page Follows]

 




2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

LATIN AMERICA VENTURES, INC.


By: /s/ Pierre Galoppi                                                 
Name: Pierre Galoppi
Title: Chief Executive Officer


/s/ Pierre Galoppi                                                         
Pierre Galoppi


HALTER FINANCIAL INVESTMENTS, LP


By: /s/ Timothy P. Halter                                           
Name: Timothy P. Halter
Title: Chairman

 

 

 




[Signature Page to Cancellation Agreement]

--------------------------------------------------------------------------------